DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
 

Response to Amendment
No amendments to the claims were submitted by Applicant’s reply filed on July 26, 2021.  Claims 1, 2, 4-6, 8-11 and 14-20 are currently pending and presented for examination.  Claims 3, 7, 12 and 13 are canceled.

Response to Arguments

Applicant's arguments filed July 26, 2021 with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the topical cream compositions of claims 1 and 19 have a pH in a range of about 4-5.5 and include, inter alia, a cellulose derivative selected from one or more of hydroxy ethyl cellulose, hydroxypropyl cellulose, methylcellulose, ethyl cellulose, hydroxypropyl methyl cellulose, or cellulose acetate, which are all non-ionic cellulose derivatives.  Applicant argues that the present rejections rely on Scholz at [0191] for teaching that the pH of preferred compositions that include acidic enhancers is typically between 2 and 5 and preferably between 2 and 4.  Applicant argues that in paragraph [0191], Scholz is referring to compositions containing cationic polymers and no guidance is provided in Scholz regarding pH ranges for compositions containing non-ionic cellulose derivatives. Applicant has demonstrated that the bactericidal effect of GML can be increased by decreasing the pH of the composition since with each unit drop in pH, E. coli appear to become 500 times more susceptible to GML.  Thus the claimed pH range represents unexpected results.  
This argument is found not persuasive for reasons of record.  Scholz et al. teaches that the pH of preferred compositions that include acidic enhancers should be lower and is typically between 2 and 5 and preferably is between 2 and 4 [0191].  Scholz et al. teaches that the viscosity of the anhydrous or nearly anhydrous compositions can be enhanced with the use of a polymeric thickener [0177] and [0179].  
Furthermore, it is clear that Scholz et al. teaches that all formulations containing an acidic enhancer including formulations with non-ionic polymers should have a pH preferably within the range of 2-4 since Scholz et al. specifically teaches that the thickener system can be prepared from one or more nonionic, cationic, anionic, zwitterionic, or associative polymers as long as they are compatible with the antimicrobial lipid and enhancer components of the composition [0186].  Scholz et al. teaches that for example, certain acidic enhancers are most effective in their protonated form which requires the composition has an acidic pH, and thus anionic thickeners would not be suitable [0186].  Scholz et al. further teaches that preferably, the compositions that include an acidic enhancer component are thickened using cationic or nonionic thickeners since these perform well at low pH and many of the nonionic and cationic polymers can tolerate higher levels of salt and other additives and still maintain high viscosity [0187].  Preferred groups of nonionic polymeric thickeners include 
Thus Applicant’s unexpected results are found not persuasive since Scholz et al. teaches anhydrous or nearly anhydrous compositions which comprise GML and also have a pH within the range as claimed in the instant claims. Thus even though Scholz et al. is silent with respect to the advantages of the claimed pH, said advantages will necessarily be achieved by following the teachings and suggestions of Scholz et al. and adjusting the pH between about 2 and 5 and preferably between 2 and 4 as taught in Scholz et al.  Thus, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Thus since the prior art does not teach adjusting the pH of the composition to higher pH and specifically teaches adjusting the pH to lower pH that is within Applicant’s claimed pH range, Applicant’s unexpected results are not sufficient to overcome the prima facie case of obviousness.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
In addition, Applicant’s unexpected results are found not persuasive since prior to the effective filing date of the instant application, it was known in the art that decreasing the pH of formulations containing monolaurin improves inhibitory effects of monolaurin on bacterial growth (Oh et al. Journal of Food Protection, Vol. 55, No. 6, pages 449-450, June 1992).  In addition, Elci et al. (Biotechnol. And Biotechnol Eq. Volume 17, 2003 pages 123-127) teaches that the effect of bacterial inhibition by monolaurin is dependent upon pH wherein the most rapid inactivation occurs with the pH is reduced (page 127).  Thus Applicant’s unexpected results are found not persuasive since based on the state of the art at the time of the instant invention, Applicant’s data would be considered expected.  It is Applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g). Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.). 
Thus for reasons of record and for the reasons detailed above the previous rejections under 35 USC 103 are hereby maintained, and reproduced below.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,724,295. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘295 are drawn to a composition comprising glycerol monolaurate and at least one cellulose derivative.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-6, 8, 10, 11 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scholz et al. U.S. Publication No. 2005/0058673 A1 (Provided on IDS dated October 9, 2017).
Claims 1, 2, 4-6, 8, 10, 11 and 14-20 of the instant application claim a topical cream, composition comprising an effective amount of glycerol monolaurate such as a range from about 0.001 w/v% to 10 w/v% and at least one cellulose derivative such as hydroxyethyl cellulose in a range of about 0.1-5.0 wt.%, and further comprising a pharmaceutically acceptable excipient such as an alcohol, an accelerant such as an organic acid or EDTA, a vegetable oil, a second active agent, and having a pH in the range of about 4 to 5.5.  Claims 19 and 20 of the instant application claim a topical cream composition comprising glycerol monolaurate, hydroxyethyl cellulose, water and a glycol having a pH in the range of about 4 to 5.5.
Scholz et al. teaches antimicrobial compositions especially useful when applied topically for the treatment and/or prevention of conditions that are caused, or aggravated by microorganisms (abstract).  Scholz et al. teaches that the compositions can provide effective reduction, prevention, or elimination of microbes, particularly bacteria, fungi, and viruses [0009].  Scholz et al. teaches methods for killing or inactivating microorganisms including bacteria such as Staphylococcus spp., Streptococcus spp., Escherichia spp., Enterococcus spp., and Pseudomonas spp. bacteria, and more particularly Staphylococcus aureus (including antibiotic resistant 
Scholz et al. further teaches that the compositions are particularly useful in immunocompromised patients including oncology patients, diabetics, HIV patients, transplant patients and the like [0066].
Scholz et al. teaches that the composition comprises an effective amount of an antimicrobial lipid component; an effective amount of an enhancer component; a surfactant; a hydrophilic component; and a hydrophobic component; wherein the hydrophobic component forms the greatest portion of the composition and preferably water is present in less than 10 percent by weight [0014].  Scholz et al. teaches that the 
Scholz et al. further teaches that the antimicrobial lipid component is preferably glycerol monolaurate also known as monolaurin and GML ([0021] and [0079]). Scholz et al. teaches that the compositions include an enhancer component selected from an alpha-hydroxy acid, a beta-hydroxy acid, other carboxylic acids, a phenolic compound (such as certain antioxidants and parabens), a (C1-C10)monohydroxy alcohol, or a glycol ether (i.e., ether glycol), as well as various combinations of enhancers can be used if desired [0089].  One or more enhancer components is used selected from agents including a chelating agent such as EDTA, as well as carboxylic acids, and (C1-C10)monohydroxy alcohols including methanol, ethanol, isopropanol and butanol  ([0088]-[0096], [0109]-[0112], [0119] [0120]).  The hydrophilic component is preferably a polyhydric alcohol including glycerol, propylene glycol and polyethylene glycol ([0150]-[0151] and [0153]).  Scholz et al. further teaches that particularly preferred hydrophilic compounds include polyethylene glycols (PEGs) including blends of different molecular weight PEGs including a blend of PEG 400 and PEG 1450 ([0178]-[0179]).  Scholz et al. further teaches that the hydrophilic component may be the vehicle and be present in the greatest amount preferably up to 60 wt. % [0154].  Scholz et al. further teaches that the hydrophilic component in addition to solubilizing and/or physically stabilizing the enhancer component in the composition, has been found to improve antimicrobial activity both in terms of speed of kill and extent of kill [0148].  Scholz et al. teaches that 
Scholz et al. teaches that one or more hydrophobic materials may be used in the compositions [0159].  Scholz et al. teaches that the hydrophobic component may be present up to 99 wt. % [0159].  Scholz et al. teaches that olive oil is a suitable hydrophobic material ([0262], [0289]).  Scholz et al. further teaches that the hydrophobic component is preferably petrolatum [0158].  Thus Scholz et al. teaches the use of a pharmaceutically acceptable topical carrier such as olive oil or petrolatum.
Scholz et al. further teaches that the composition may contain additional components such as supplementary antimicrobials, including antibiotics ([0161] and [0163]).  Scholz et al. teaches that the formulations are typically selected from one of the following three types: (1) anhydrous or nearly anhydrous formulations with a hydrophobic vehicle (i.e., the hydrophobic component, which can include one or more hydrophobic compounds, is present in the greatest amount); (2) anhydrous or nearly anhydrous formulations with a hydrophilic vehicle (i.e., the hydrophilic component, which can include one or more hydrophilic compounds, is present in the greatest amount); and (3) highly viscous water-based formulations [0166].  The anhydrous or nearly anhydrous formulations with a hydrophobic vehicle include an antimicrobial lipid component in a hydrophobic vehicle in combination with surfactant(s), an enhancer component, and a small amount of a hydrophilic component [0167].  The anhydrous or nearly anhydrous formulations with a hydrophilic vehicle include hydrophilic compounds in combination with the synergist(s) and surfactant(s), wherein particularly preferred vehicles are polyethylene glycols (PEGs) including blends of different molecular weight 
Scholz et al. further teaches that preferably, the compositions that include an acidic enhancer component are thickened using cationic or nonionic thickeners since these perform well at low pH and, many of the nonionic and cationic polymers can tolerate higher levels of salts and other additives and still maintain high viscosity [0187]. A preferred group of nonionic polymeric thickeners include modified celluloses, guar, xanthan gum, and other natural polymers such as polysaccharides and proteins [0188].  Scholz et al. teaches that suitable nonionic polymeric thickening agents include the cellulose derivatives methylhydroxypropylcellulose, hydroxypropylcellulose (KLUCEL) and hydroxyethylcellulose (NATROSOL) ([0204], [0214].  The amount of the thickening agent to be used in the formulations include preferably less than 8 wt. %, and most preferably less than 3 wt. % and as little as 0.5 wt. % [0184].  
Scholz et al. further teaches that the pH of preferred compositions that include acidic enhancers should be lower and is typically between 2 and 5 and preferably is between 2 and 4 [0191].  

Scholz et al. does not specifically exemplify a composition comprising glycerol monolaurate and at least one cellulose derivative, and further comprising a pharmaceutically acceptable excipient such as an alcohol, a vegetable oil, a second active agent, or an accelerant such as EDTA, and further having a pH in the range of about 4 to 5.5; or a composition comprising GML, hydroxyethyl cellulose, water and a glycol. However, as detailed above, Scholz et al. teaches that each of the claimed components may be added to a topical formulation comprising GML.  
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to formulate a composition comprising the components as claimed since Scholz et al. specifically teaches incorporating said components into a topical composition comprising GML.  Specifically Scholz et al. teaches adjusting the viscosity of the formulation which contains GML comprising the addition of a thickening agent which includes hydroxyethyl cellulose, and further teaches the formulation contains an enhancer such as an alcohol, carboxylic acid, EDTA or combinations thereof and thus renders obvious claims 5, 16 and 17.  Scholz et al. further teaches that the pH of preferred compositions that include acidic enhancers should be lower and is typically between 2 and 5 and preferably is between 2 and 4 and thus the claims of the 
Claim 18 is rendered obvious since Scholz et al. renders obvious the same topical composition of claim 1 comprising an effective amount of glycerol monolaurate and at least one cellulose derivative wherein the composition has a pH that overlaps with the claimed range of about 4 to 5.5, and specifically teaches methods for killing or inactivating microorganisms including viruses such as the herpes virus [0032].  Scholz et al. specifically teaches killing or inactivating microorganisms on the skin or mucosal tissue of the subject, wherein a microorganism may be bacteria, yeast, mold, fungi, protozoa, mycoplasma, as well as viruses (including lipid enveloped RNA and DNA) and mucosal tissue includes vaginal cavities  ([0033] [0044] [0047] [0061] [0062] [0064]).  Scholz et al. further teaches that the compositions are particularly useful in immunocompromised patients including oncology patients, diabetics, HIV patients, transplant patients and the like [0066].  Thus prophylactic treatment of human epithelial vaginal cells to inhibit or prevent an inflammatory response associated with HIV infection is rendered obvious in view of the cited prior art teaching.  Moreover administration of the same composition for the treatment of the same condition will In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Claims 19 and 20 of the instant application are rendered obvious since Scholz et al. teaches that the anhydrous or nearly anhydrous formulations with a hydrophilic vehicle including hydrophilic compounds in combination with the synergist(s) and surfactant(s), wherein particularly preferred vehicles are polyethylene glycols (PEGs) including blends of different molecular weight PEGs [0178]. The vehicle (i.e., the component used in the greatest amount) can include one or more hydrophilic compounds [0178].  Scholz et al. teaches that these formulations are in the form of an ointment or cream [0180].  Scholz et al. further teaches that water may be contained in the composition in an amount of less than 10 wt. % [0155].  Scholz et al. teaches adjusting the viscosity of the compositions with polymeric thickeners [0177] [0179] [0183].  Scholz et al. further teaches that the pH of preferred compositions that include acidic enhancers which may include anhydrous or nearly anhydrous formulations should be lower and is typically between 2 and 5 and preferably is between 2 and 4 and thus [0191].  Thus a topical cream formulation comprising GML, hydroxyethyl cellulose as a 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scholz et al. U.S. Publication No. 2005/0058673 A1 (Provided on IDS dated) as applied to claims 1, 2, 4-6, 8, 10, 11 and 14-20 above and further in view of Andrei et al. (Cell Host and Microbe, Vol. 10, Issue 4, pages 379-389, 2011).
Claim 9 of the instant application claims further including the antiviral agent tenofovir.
Scholz et al. is as set forth above.
Scholz et al. does not teach adding tenofovir.
However, Scholz et al. further teaches methods for killing or inactivating microorganisms including viruses such as the herpes virus [0032].  Scholz et al. specifically teaches killing or inactivating microorganisms on the skin or mucosal tissue of the subject, wherein a microorganism may be bacteria, yeast, mold, fungi, protozoa, mycoplasma, as well as viruses (including lipid enveloped RNA and DNA) and mucosal tissue includes vaginal cavities  ([0033] [0044] [0047] [0061] [0062] [0064]).  Scholz et al. further teaches that the compositions are particularly useful in immunocompromised patients including oncology patients, diabetics, HIV patients, transplant patients and the like [0066].  Scholz et al. further teaches that the composition may contain additional 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to include an additional active agent in the composition of Scholz et al. with a reasonable expectation of producing an improved composition for the killing or inactivating of microorganisms including viruses.  At the time of the instant invention, tenofovir was known in the art to be useful in a topical formulation for inactivating viruses particularly HIV and herpes simplex virus as taught by Andrei et al.  Andrei et al. teaches that the HIV reverse-transcriptase inhibitor, tenofovir was recently formulated into a vaginal gel for use as a microbicide and a 1% tenofovir gel inhibits HIV sexual transmission by 39% and herpes simplex virus-2 transmission by 51% (abstract).  Thus combining tenofovir in the composition of Scholz et al. to produce an improved formulation for inactivating viruses on mucosal tissues such as the vaginal cavity is rendered obvious in view of the teachings of Andrei et al.   "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).	Thus claim 9 of the instant application is rendered obvious in view of the cited prior art teachings.

References Pertinent to the Claimed Subject Matter:

Elci et al. Biotechnol. And Biotechnol Eq. Volume 17, 2003 pages 123-127.

Conclusion
Claims 1, 2, 4-6, 8-11 and 14-20 are rejected.  Claims 3, 7, 12 and 13 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM